DETAILED ACTION
	Claims 1-9 were rejected in Office Action mailed 04/12/2022.
	Applicant filed a response 08/03/2022, and amended claims 1, 3-4, and 7-9.
	Claims 1-16 are pending. 
	Claims 10-16 are withdrawn. 
	Claims 1-9 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As noted in Office Action mailed 04/12/2022, the listing of references in the specification is not a proper information disclosure statement, namely U.S. Patent No. 8,795,722 (Specification, [0005]) and Japanese Patent Application Unexamined Publication No. 2002-204951 (Specification, [0030]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
In order to ensure proper antecedent basis, it is suggested to insert “drug” between “The” and “coating” in line 1 of each of claims 2-9.
As noted in Office Action mailed 04/12/2022, in order to ensure consistency, it is suggested to amend “ether” to “ether having a molar substitution of from 0.05 to 1.0 per anhydrous glucose unit” in claim 1, lines 4 and 5, and claim 4, line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2007/0026063 A1; hereinafter Maruyama) in view of Blasey et al. (CA 2307429 A1; hereinafter Blasey).
Regarding claims 1-2, Maruyama teaches a composition for coating comprising a wet-milled product obtained by applying a shear force to an aqueous dispersion of low-substituted cellulose ether having a molar substitution of from 0.05 to 1.0 per anhydrous glucose unit (Maruyama, [0012]; claim 1), wherein the composition for coating can be applied to a solid preparation containing a drug (Maruyama, [0016]; [0048]; [0001]; claim 10) (i.e., drug coating composition),
wherein said aqueous dispersion of low-substituted cellulose ether is obtained by suspending and dispersing the low-substituted cellulose ether in water (Maruyama, [0013]; claim 4).

Maruyama further teaches wherein a cellulose ether which is insoluble in water is used (Maruyama, [0020]-[0021]), wherein alkali is used for dissolving the low-substituted cellulose ether (Maruyama, [0036]).

Regarding claims 1-2, Maruyama does not explicitly disclose suspending and dispersing the low-substituted cellulose ether in a short chain alcohol, wherein the short chain alcohol is selected from the group consisting of methanol, ethanol, and 2-propanol, as presently claimed.
With respect to the difference, Blasey teaches a coating material (i.e., coating composition) selected from water-soluble polymers (Blasey, Abstract) such as cellulose ethers (Blasey, page 47, lines 20 and 23) and wherein the dispersion or solution of polymers from groups a) to e) (i.e., dispersion or solution of cellulose ether) is in a solvent comprising lower alcohols (i.e., short chain alcohols), such as a solvent mixture from the group consisting of water, ethanol, isopropanol (i.e., 2-propanol), and mixtures thereof (Blasey, page 59, lines 19-28; page 47, lines 20 and 23) (i.e., solvent mixture can comprise water and short chain alcohol; aqueous suspension comprising short chain alcohol).
	As Blasey expressly teaches, in order to reduce the drying time, minimize interactions with moisture-sensitive ingredients, and reduce production costs, other water-miscible readily volatile solvents such as ethanol and isopropanol may be added to and mixed with the aqueous solution (Blasey, page 59, lines 19-21; page 58, lines 6-10). 
	Blasey is analogous art, as Blasey is drawn to coating materials selected from water-soluble polymers (Blasey, Abstract) such as cellulose ethers (Blasey, page 47, lines 20 and 23) (i.e., coating composition comprising cellulose ether), including hydroxypropyl cellulose, hydroxyethyl cellulose, and methyl hydroxypropyl cellulose (Blasey, page 8, lines 31-32) with a molar substitution of about 1 (Blasey, page 9, lines13-19).
In light of the motivation of using a solvent mixture from the group consisting of water, ethanol, isopropanol, and mixtures thereof taught in Blasey, it therefore would have been obvious to one of ordinary skill in the art to substitute in the solvent mixture of Blasey in for the water in the aqueous dispersion of Maruyama, in order to reduce drying time and production costs, and thereby arrive at the claimed invention.
How the coating composition comprising a wet-milled product is made, particularly the process steps “of suspending and dispersing the cellulose ether and applying a shear force”  are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product a coating composition comprising a wet-milled product is the same product cited to in the prior art of Maruyama in view of Blasey.
In the event any differences can be shown for the product of the product-by- process claim 1, as opposed to the product taught by Maruyama in view of Blasey, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).

Alternatively, the recitation in the claims that the composition is “a drug coating composition” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Maruyama in view of Blasey discloses the product as presently claimed, it is clear that the coating composition of Maruyama in view of Blasey would be capable of performing the intended use, i.e. for coating a drug, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 3, Maruyama further teaches wherein the low-substituted cellulose ether may include hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl methyl cellulose, and hydroxyethyl ethyl cellulose (Maruyama, [0020]).

Regarding claim 4, Maruyama further teaches wherein the concentration of the low-substituted cellulose ether in the coating composition of the present invention may be preferably from 1 to 10% by weight (Maruyama, [0044]).
As set forth in MPEP 2144.05, in the case where the claimed amount of low-substituted cellulose ether range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Regarding claim 4, Maruyama does not explicitly disclose wherein the aqueous suspension of low-substituted cellulose ether is comprised of between about 10 to about 50 percent by weight of water, and a remaining percent by weight of the short chain alcohol based on the total weight of the aqueous suspension of low-substituted cellulose ether having a molar substitution of from 0.05 to 1.0 per anhydrous glucose unit, as presently claimed.
With respect to the difference, Blasey further teaches wherein the solutions or dispersions advantageously have the composition 2 to 25% by weight of one or more polymers from groups a) to e) (Blasey, page 60, lines 1-10), which includes cellulose ethers (i.e., 2 to 25% by weight cellulose ether) (Blasey, page 47, lines 20 and 23), and 0 to 20% by weight of water and 30 to 99% by weight of ethanol, isopropanol, or mixtures thereof (i.e., remaining percent by weight short chain alcohol), (Blasey, page 60, lines 1-10).
As Blasey expressly teaches, the water content of the dispersion or solution may be reduced which shortens the drying times, minimizes interactions with moisture-sensitive ingredients, and reduces production costs, wherein lower alcohols represent suitable solvents (Blasey, page 59, lines 19-22). Additionally, Blasey expressly teaches certain quantities of water promote the formation of a uniform coating (Blasey, page 59, lines 22-24). 
In light of the motivation of using the solution or dispersion composition taught in Blasey, it therefore would have been obvious to one of ordinary skill in the art to substitute in the solvent comprising the amounts of water and ethanol, isopropanol or mixtures thereof of Blasey in for the water in the coating composition of Maruyama, in order to reduce drying times and production costs, and promote the formation of a uniform coating, and thereby arrive at the claimed invention.

Regarding claim 5, Maruyama further teaches wherein at least one plasticizer selected from the group consisting of glycerin, propylene glycol and polyethylene glycol may be added to the coating composition (Maruyama, [0042]; claim 3).

Regarding claim 7, Maruyama further teaches wherein said applying the shear force to the aqueous dispersion of low-substituted cellulose ether comprises causing self-collision of the low-substituted cellulose ether contained in the aqueous dispersion or causing collision of the low-substituted cellulose ether with a collision plate by a vibratory ball mill, colloid mill, homomixer or homogenizer for milling the low-substituted cellulose ether (Maruyama, [0014]; claim 6).

Regarding claim 8, Maruyama further teaches wherein said applying the shear force to the aqueous dispersion of low-substituted cellulose ether comprises spraying the aqueous dispersion of low-substituted cellulose ether from a nozzle at a high pressure of from 70 to 250 MPa for causing self-collision of the aqueous dispersion of low-substituted cellulose ether (Maruyama, [0014]; claim 7).

Regarding claim 9, Maruyama further teaches wherein said applying the shear force to the aqueous dispersion of low-substituted cellulose ether comprises applying a shear force of 500 sec-1 or greater (i.e., shear rate) to the aqueous dispersion of low-substituted cellulose ether from 1 to 60 times for milling and dispersing the low-substituted cellulose ether (Maruyama, [0014]; claim 8).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Blasey, as applied to claim 1, further in view of Petermann et al. (US 2018/0282526 A1), in view of evidence by ThermoFisher: Sodium Dodecyl Sulfate (SDS), Lauryl (hereinafter ThermoFisher).
	

Regarding claim 6, Maruyama does not explicitly disclose wherein the coating composition further comprises a surfactant selected from the group consisting of a non-ionic detergent and an ionic detergent, as presently claimed.
With respect to the difference, Petermann teaches an aqueous composition useful for producing coatings comprising an esterified cellulose ether (Petermann, abstract) and wherein the aqueous composition comprises at least one surfactant (Petermann, [0049]), wherein a large variety of anionic, cationic and non-ionic surfactants exists, wherein well-known anionic (i.e., ionic) surfactants are sodium alkyl sulfates, such as sodium dodecyl sulfate (Petermann, [0050]), which is a detergent as evidenced by ThermoFisher (i.e., ionic detergent).
As Petermann expressly teaches, a surfactant is generally used to stabilize the dispersion, i.e., to keep the esterified cellulose ether particles dispersed in the aqueous phase (Petermann, [0049]).
Petermann is analogous art, as Petermann is drawn to an aqueous composition useful for producing coatings (i.e., coating composition) comprising an esterified cellulose ether (Petermann, abstract), wherein esterified cellulose ethers include hydroxyalkylcelluloses (Petermann, [0022]) with a molar substitution of at least 0.05 and not more than 1.00 (Petermann, [0023]-[0024]). 
In light of the motivation of using a surfactant taught in Petermann, it therefore would have been obvious to one of ordinary skill in the art to add in the sodium dodecyl sulfate (i.e., ionic detergent; surfactant) of Petermann in the coating composition of Maruyama, in order to stabilize the composition and keep the cellulose ether in the aqueous phase, and thereby arrive at the claimed invention.
Response to Amendment
In response to the claim amendments and specification amendments, the previous specification objections, claim objections, and 35 U.S.C. 112(b) rejections are 
withdrawn from the record. However, the amendments necessitate a new set of claim objections, as set forth above. 

In response to the amendments, regarding “a drug coating composition…” recited in claim 1, it is agreed that the previous 35 U.S.C. 103 rejections of Maruyama et 
al. (US 2007/0026063 A1; hereinafter Maruyama) in view of Blasey et al. (CA 2307429 A1; hereinafter Blasey) would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Maruyama in view of Blasey, and Maruyama in view of 
Blasey, as applied to claim 1, further in view of Petermann et al. (US 2018/0282526 A1), are withdrawn from the record. However, the amendments necessitate new sets of 35 
U.S.C. 103 rejections over Maruyama in view of Blasey and Petermann, as set forth above. 

Applicant primarily argues: 
“The present invention relates to a drug coating composition as now recited in Claim 1. In applying to a drug composition, the coating composition permits 
excellent elution of the drug, has a high masking effect related to taste and provides an excellent feel upon ingestion without a sticky or slimy feel when 
administered. The Comparative Example at paragraph [0052] of the Specification is essentially the cellulose ether of Maruyama, and Example A demonstrates the 
advantages of short chained alcohols ( e.g., ethanol) over water. 

Blasey does disclose the use of alcohols. Blasey, however, is not analogous art. Blasey teaches coating detergent tablets. Inedible or indigestible detergent tablets are not drug tablets. Thus, one skilled in the art would not be motivated to substitute the Maruyama water with the Blasey alcohols in view of Blasey being related to detergents.”
Remarks, p. 8

The examiner respectfully traverses as follows: 
Firstly, it is noted that the present claims are not rejected solely over Blasey, but rather the present claims are rejected over a combination of Maruyama and Blasey, i.e., Maruyama in view of Blasey. Therefore, while Blasey does not disclose all the features of the present claimed invention, Blasey is used as teaching reference, namely adding water-miscible readily volatile solvents such as ethanol and isopropanol to an aqueous solution, in order to reduce the drying time, minimize interactions with moisture-sensitive ingredients, and reduce production costs (Blasey, page 59, lines 19-28; page 47, lines 20 and 23; page 58, lines 6-10), as set forth on pages 4-6 of the Office Action above, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Secondly, it is noted the recitation in the claims that the composition is “a drug coating composition” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Maruyama in view of Blasey discloses the product as presently claimed, as set forth on pages 3-7 of the Office Action above, it is clear that the coating composition of Maruyama in view of Blasey would be capable of performing the intended use, i.e. for coating a drug, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Thirdly, although the advantages as taught by the instant specification include the concentration of Example A is twice of that of the Comparative Example and the formulation of Example A can reduce the coating time to half of the Comparative Example the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV
	
Finally, as cited in MPEP 2141.01 (a), “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. [...] This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
Blasey is analogous art to the claimed invention, given that Blasey is reasonably pertinent to the problem faced by the inventor, i.e., Blasey is drawn to coating materials selected from water-soluble polymers (Blasey, Abstract) such as cellulose ethers (Blasey, page 47, lines 20 and 23) (i.e., coating composition comprising cellulose ether), including hydroxypropyl cellulose, hydroxyethyl cellulose, and methyl hydroxypropyl cellulose with a molar substitution of about 1 (Blasey, page 8, lines 31-32; page 9, lines 13-19; Specification, [0007]; [0023]), wherein the solution or dispersion of the polymers mentioned (i.e., coating materials; coating composition) are applied to tablets in the form of solid compact (Blasey, page 57, lines 20-23; page 50, lines 17-19; abstract; Specification, [0002]) (i.e., coating composition comprising cellulose ethers for use coating a solid preparation such as tablets), wherein water-miscible readily volatile solvents such as ethanol and isopropanol may be added to and mixed with the aqueous solution in order to reduce the drying time and production costs (Blasey, page 59, lines 19-21; page 58, lines 6-10; Specification, [0002]; [0033]; [0052]) (i.e., reduce the amount of time needed to coat a solid preparation, such as a tablet; improve productivity). 

Applicant further argues: 
“The only motivation for such substitution is Applicant's own disclosure and such use of hindsight is to be avoided during examination.”
Remarks, p. 8

The examiner respectfully traverses as follows: 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues: 
“The Petermann and the ThermoFisher publication do not cure the deficiencies of Maruyama or Blasey.”
Remarks, p. 8

The examiner respectfully traverses as follows: 
It is noted that while Petermann and ThermoFisher do not disclose all the features of the present claimed invention, Petermann is used as a teaching reference, namely adding at least one anionic, cationic, or non-ionic surfactant to an aqueous composition useful for producing coatings comprising an esterified cellulose ether, such as adding sodium dodecyl sulfate as an anionic (i.e., ionic) surfactant (Petermann, abstract; [0049]-[0050]), in order to stabilize the dispersion, i.e., to keep the esterified cellulose ether particles dispersed in the aqueous phase (Petermann, [0049]), and ThermoFisher is used as an evidentiary reference, namely the sodium dodecyl sulfate is a detergent, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732     

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/9/22